Filed Pursuant to Rule 424(b)(3) File No. 333-204899 PROSPECTUS SUPPLEMENT NO. 1 TO PROSPECTUS DATED JULY 16, 2015 INNOVATIVE FOOD HOLDINGS, INC. This Prospectus Supplement No. 1 supplements and amends our Prospectus dated July 16, 2015. This Prospectus Supplement No. 1 includes our attached Form 10-Q for the quarter ended June 30, 2015, as filed with the Securities and Exchange Commission on August 12, 2015. Any statement contained in the Prospectus shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 1 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 1. This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus. The date of this Prospectus Supplement No. 1 is August 25, 2015. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended June 30, 2015 oTransition report pursuant to Section 13 or 15(d) of the Exchange Act For the transition period from to . Commission File Number: 0-9376 INNOVATIVE FOOD HOLDINGS, INC. (Exact Name ofRegistrant as Specified in its Charter) Florida (State or Other Jurisdiction of Incorporation or Organization) 20-1167761 (IRS Employer I.D. No.) 28411 Race Track Rd. Bonita Springs, Florida34135 (Address of Principal Executive Offices) (239) 596-0204 (Registrant's Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Regulation 12b-2 of the Exchange Act): YESoNO x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 23,353,447 sharesof common stock issued and 22,652,784 shares of common stock outstanding as of August 7, 2015. Table of Contents INNOVATIVE FOOD HOLDINGS, INC. TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements(unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (including cautionary statement) 23 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 Table of Contents PART I.FINANCIAL INFORMATION ITEM1- CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Innovative Food Holdings, Inc. Condensed Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable net Inventory Other current assets Due from related parties Total current assets Property and equipment, net Investment Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Deferred revenue Accrued liabilities - related parties Accrued interest Accrued interest - related parties Revolving credit facilities Notes payable, current portion, net of discount Notes payable - related parties, current portion Deferred tax liability Contingent liabilities Total current liabilities Note payable - long term portion, net of discount Notes payable - related parties, long term portion Total liabilities Stockholders' equity Common stock, $0.0001 par value; 500,000,000 shares authorized;23,353,447 and 21,393,989 shares issued, and 22,652,784and20,693,326 shares outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Treasury stock,486,254 shares outstanding at June 30, 2015and December 31, 2014 ) ) Accumulated deficit ) ) Total Innovative Food Holdings, Inc. stockholders' equity Noncontrolling interest in variable interest entity ) Total stockholder's equity Total liabilities and stockholders' equity $ $ See notes to these unaudited condensed consolidated financial statements. 3 Table of Contents Innovative Food Holdings, Inc. Condensed Consolidated Statements of Operations (UNAUDITED) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of goods sold Gross margin Selling, general and administrative expenses Total operating expenses Operating income ) ) Other (income) expense: Interest expense, net 263,932 Other (income) - - - ) Total other (income) expense 263,932 Net (loss) incomebefore taxes $ ) ) Income tax expense - Net (loss) income $ ) $ $ ) $ Less net income attributable to noncontrolling interest in variable interest entities - - (1,544 ) - Net (loss) incomeattributable to Innovative Food Holdings, Inc. $ ) $ $ ) $ Net (loss) income per share - basic $ ) $ $ ) $ Net (loss) incomeper share - diluted $ ) $ $ ) $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See notes to these unaudited condensed consolidated financial statements. 4 Table of Contents Innovative Food Holdings, Inc. Condensed Consolidated Statements of Cash Flows (UNAUDITED) For The Six Months Ended For The Six Months Ended June 30, June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization Stock basedcompensation Amortization of discount on notes payable Increase (decrease) in allowance for doubtful accounts - ) Changes in assets and liabilities: Accounts receivable, net ) ) Deferred revenue ) - Inventory and other current assets, net ) ) Accounts payable and accrued expenses - related party ) ) Accounts payable and accrued expenses ) Contingent liability ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Investments in food related companies - ) Cash paid to re-acquire shares issued in acquisition of The Fresh Diet ) - Acquisition of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Common stock sold for cash - Common stock sold for exercise of options and warrants - Purchase of treasury stock for cash - ) Borrowings on revolving credit facilities - Payments made on revolving credit facilities ) - Borrowing made on debt Principal payments on debt ) ) Principal payments capital leases ) - Net cash providedby(used in) financing activities ) Decrease (increase) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes $ - $ - Non-cash transactions: Issuance of 804,835 shares of common stock for conversion of notes payable and accrued interest $
